ADJ
PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Corey Ellis Lapotsky                                               Docket No. 4:21-CR-40-1FL

                          Petition for Action on Conditions of Pretrial Release

    COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Corey Ellis Lapotsky, who was placed under pretrial release supervision by the
Honorably Kimberly A. Swank., U.S. Magistrate Judge, sitting in the Court at Greenville, on the 7th day of
July, 2021. On July 8, 2021, the U.S. Attorney’s Office filed an appeal of the defendant’s release and on
July 15, 2021, that appeal was denied by the Honorable Louise W. Flanagan, United States District Judge.
The defendant is currently scheduled for arraignment before the Honorable Robert B. Jones, Jr., U.S.
Magistrate Judge, during the October 12, 2021 term of court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        At the time of his initial appearance on July 7, 2021, the defendant was ordered to participate in the
home detention program with GPS monitoring. The level was set at low intensity by the court; however,
based on recommendations by BI, the agency that supplies monitoring technology, this level of supervision
is not recommended for GPS cases. This officer has spoken with the defendant and his counsel of record
regarding this notation, and they agreed to revise that notation to high intensity based on the
recommendations and guidelines of that program.

The defendant has signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions of pretrial release be modified as
follows:

   1. The defendant shall submit to the following location monitoring technology and comply with its
      requirements as directed:

           a. GPS (high intensity)



Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ David W. Leake                                    /s/ Kristyn Super
David W. Leake                                        Kristyn Super
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5104
                                                      Executed On: August 17, 2021

               Case 4:21-cr-00040-FL Document 28 Filed 08/19/21 Page 1 of 2
Corey Ellis Lapotsky
Docket No. 4:21-CR-40-FL
Petition For Action
Page 2


                                    ORDER OF THE COURT

Considered and ordered the _______
                                19th day of __________________,
                                                 August         2021, and ordered filed and made part
of the records in the above case.

______ _________________________
Louise Wood Flanagan
U.S. District Judge




              Case 4:21-cr-00040-FL Document 28 Filed 08/19/21 Page 2 of 2
